PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Jones, Charlie
Application No. 15/097,404
Filed: 13 Apr 2016
For: ELECTRO HOT SPOT VENDING MACHINE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition to revive under 37 CFR 1.137(a), filed July 19, 2021.

The petition under 37 CFR 1.137(a) is GRANTED.

The instant application became abandoned for failure to timely file a reply to the non-final Office action mailed August 21, 2017. This Office action set a shortened statutory period for reply of three months. No reply having been received, the application became abandoned by operation of law on November 22, 2017. The Office mailed a Notice of Abandonment on March 6, 2018. Applicant filed a petition to revive under 37 CFR 1.137(a) on February 2, 2021.  However, the petition was dismissed in a decision mailed on June 4, 2021.  The decision explained that the application has been abandoned for an extended period of time, and requested that Applicant account for the delay in filing the petition to revive.  Applicant filed a renewed petition on June 24, 2021.  However, that petition was dismissed in a decision mailed on July 19, 2021.  The decision explained that Applicant had not submitted a proper reply to the non-final Office action.

With the instant renewed petition, Applicant has submitted a reply to the August 21, 2017 Office action.  The undersigned has conferred with the Examiner, who indicated that the reply was acceptable.  The other requirements for a grantable petition (petition fee and proper statement of unintentional delay) were satisfied with the previously filed petitions.

The application is being forwarded to Group Art Unit 2876 for consideration of the reply filed July 19, 2021.  
	 
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor – Office of Petitions